       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH WATLEY,                            :   CIVIL NO: 1:20-CV-01146
                                          :
                   Plaintiff,             :   (Magistrate Judge Schwab)
                                          :
             v.                           :
                                          :
COMMONWEALTH OF                           :
PENNSYLVANIA and                          :
GOVERNOR THOMAS WOLF,                     :
                                          :
                   Defendants.            :
                                          :
                          MEMORANDUM OPINION


I. Introduction.
      This case concerns a challenge to a Pennsylvania statute that deals with

arrests of nonresidents for violations of the Pennsylvania Motor Vehicle Code.

The defendants have filed a motion to dismiss the second amended complaint.

Because the plaintiff has not pleaded facts from which it can reasonably be

concluded that he has standing, this court does not have subject-matter jurisdiction.

Thus, we will grant the motion to dismiss to the extent that we dismiss this action

without prejudice for lack of standing.
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 2 of 13




II. Background and Procedural History.

      Watley began this action in the Court of Common Pleas of Dauphin County,

Pennsylvania by filing a complaint naming the Commonwealth of Pennsylvania as

the defendant and raising claims under 42 U.S.C. § 1983. The Commonwealth

removed the case to this court pursuant to 28 U.S.C. § 1441(a). Watley then filed

an amended complaint naming as defendants the Commonwealth of Pennsylvania

and Governor Wolf, in his individual and official capacities.

      Watley alleged the following facts in his amended complaint. Watley

resides in Connecticut. On May 21, 2016, while Watley was traveling through

Pennsylvania back to his home state of Connecticut, he was issued three traffic

citations that carried a total combined fine of $75. Trooper Michael S. Felsman

arrested Watley for the traffic citations. Watley was taken before a magisterial

district judge, jailed overnight, and stripped searched based on the three traffic

citations. The state courts later ruled that the traffic citations were invalid and

unlawful.

      Watley challenged 75 Pa. Cons. Stat. Ann. § 6305, which deals with arrests

of nonresidents for violations of the Pennsylvania Motor Vehicle Code, contending

that it “treats citizens from other states differently in connection with the issuance




                                           2
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 3 of 13




of traffic citations and their ability to travel freely through the Commonwealth of

Pennsylvania.” Doc. 8 ¶ 6. Section 6305 provides, in pertinent part:

      (a) General rule.—Upon arrest of a nonresident for any
      violation of this title, a police officer shall escort the defendant
      to the appropriate issuing authority for a hearing, posting of
      bond or payment of the applicable fine and costs, unless the
      defendant chooses to place the amount of the applicable fine (or
      the maximum fine in the case of a variable fine) and costs in a
      stamped envelope addressed to the appropriate issuing authority
      and mails the envelope in the presence of the police officer.
75 Pa. Cons. Stat. Ann. § 6305(a).1 Watley contended that Section 6305 treats

nonresidents of Pennsylvania differently from residents of Pennsylvania due to

their residency. According to Watley, Section 6305 “penalizes non-residents more

harshly than residents since pursuant to Section 6305 non-residents can be

imprisoned for traffic citations while residents are not.” Doc. 8 ¶ 21.

      The amended complaint contained only one count titled:

                   CHALLENGE TO 75 PA.C.S. § 6305
          VIOLATION OF THE FUNDAMENTAL RIGHT TO TRAVEL
                     PLAINTIFF V. DEFENDANTS

Id. at 3. Watley also mentioned in his amended complaint “the Fourteenth

Amendment, Due Process Clause, the Privileges and Immunity Clause of Article

VI, Section 2 of the United States Constitution, Equal Protection Clause and . . .



1
  Subsections (b), (c), and (d) of Section 6305 address the procedure upon
payment by mail, the form of payment, and the receipt for payment respectively.

                                          3
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 4 of 13




the Pennsylvania Constitution, Article 1.” Id. ¶ 4. He alleged that the

Commonwealth passed Section 6305 and that defendant Wolf is charged with

enforcing the laws of the Commonwealth of Pennsylvania through the

Pennsylvania State Police.

      Watley sought only “prospective injunctive relief.” Doc. 8 at 2,¶ 4 and 6,

“WHEREFORE” paragraph. Watley, who resides in Connecticut, alleged that he

“has standing to bring this suit since he can travel through the Commonwealth of

Pennsylvania at any moment.” Id. ¶ 1. He further alleged: “In fact, in 2018,

[Watley] travelled through the Commonwealth of Pennsylvania for a jury trial and

could have travelled to the Commonwealth for oral argument before the Third

Circuit this year.” Id.

      The parties consented to proceed before a magistrate judge pursuant to 28

U.S.C. § 636(c), and the case was referred to the undersigned. Upon review of the

amended complaint, we concluded that Watley had not alleged facts from which it

could reasonably be inferred that he has standing to seek injunctive relief (the only

relief that he sought). Thus, we determined that this court lacks subject-matter

jurisdiction, and we dismissed Watley’s amended complaint without prejudice.

But we gave Watley leave to file a second amended complaint to attempt to meet

the requirements for pleading standing.



                                          4
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 5 of 13




      On February 6, 2021, Watley filed a second amended complaint. The

factual allegations in the second amended complaint are materially the same as the

factual allegations in the amended complaint with the following exception

regarding standing.2 As set forth above, in the amended complaint, Watley alleged

that he had standing “since he can travel through the Commonwealth of

Pennsylvania at any moment.” Doc. 8 ¶ 1. He further alleged: “In fact, in 2018,

[Watley] travelled through the Commonwealth of Pennsylvania for a jury trial and

2
  The second amended complaint also differs from the amended complaint in the
following ways, none of which is material to our analysis below regarding
standing: (1) whereas in the amended complaint, Watley alleged that this court had
federal-question and supplemental jurisdiction, in his second amended complaint,
he alleges that in addition to federal-question and supplemental jurisdiction, this
court also has diversity jurisdiction, compare doc. 8 ¶ 4, with doc. 36 ¶ 5;
(2) whereas in the amended complaint, Watley alleged that 75 Pa. C. S. § 6305
“treats citizens from other states differently in connection with the issuance of
traffic citations and their ability to travel freely through the Commonwealth of
Pennsylvania,” in the second amended complaint, he points out that in addition to
imprisoning nonresidents for traffic citations, § 6305 also requires nonresidents, in
order to avoid jail time, to mail the citation with payment in front of the police
officer while citizens are not required to do the same, and he alleges that § 6305
“treats citizens from other states differently than residents by obstructing their
travel through Pennsylvania if they are issued a traffic citation” and that
“[p]ursuant to Section 6305, the ability to travel freely can be restricted since a
police officer can imprison a non-resident if they are issued a traffic citation along
with requiring a non-resident to mail payment of the citation in front of the police
office to avoid jail time,” compare doc. 8 ¶ 6, with doc. 36 ¶¶ 9, 25; (3) Watley
changed the content of footnote 1, compare doc. 8 at 1 n.1, with doc. 36 at 5, ¶ 19
n.1; (4) in the second amended complaint, Watley added a reference to § 6305
being overbroad, see doc. 36 ¶ 6; and (5) in the second amended complaint, Watley
added a paragraph with an additional case citation, see doc. 36 ¶ 18.


                                          5
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 6 of 13




could have travelled to the Commonwealth for oral argument before the Third

Circuit this year.” Id. In his second amended complaint, Watley alleges that he

“has standing to bring this suit since Watley I[3] has ended and Plaintiff must travel

to Pennsylvania to pick up his portion of the judgments within 60 days after the

Commonwealth of Pennsylvania issues the checks. (Watley v. Felsman, 16-2059,

Doc. 134).” Doc. 36 ¶ 2.

      The defendants filed a motion to dismiss the second amended complaint

arguing, among other things, that Watley lacks standing. See doc. 37. That motion

has been briefed. See docs. 39, 42. Because Watley still has not pleaded facts from

which it can reasonably be concluded that he has standing, this court does not have

subject-matter jurisdiction. Thus, we will grant the defendants’ motion to dismiss.




3
  See Watley v. Felsman, 3:16-cv-02059 (M.D. Pa.), a civil-rights case in which
Watley sued regarding the same stop and arrest as well as subsequent events. After
an appeal in that case, Watley can recover nominal damages on a Fourth
Amendment claim against a corporal whose search of Watley’s vehicle exceeded
the scope of a legitimate inventory search. See Watley v. Felsman, 839 F. App’x
728, 730-31 (3d Cir. 2020). In addition, Watley was awarded costs and attorney’s
fees. See Watley, 3:16-cv-02059 at docs. 127, 130. The most-recent docket entry
in that case—a letter dated May 12, 2021, from defense counsel—states that three
checks were mailed to Watley’s counsel on May 11, 2021, representing the
judgment and attorney’s fees. Id. at doc. 137.


                                          6
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 7 of 13




III. Discussion.

      “It is well established that a federal court has a duty to assure itself that the

persons invoking its power have standing to do so under Article III of the

Constitution.” Wayne Land & Mineral Grp., LLC v. Delaware River Basin

Comm’n, 959 F.3d 569, 570 (3d Cir. 2020). Article III standing “is an ‘irreducible

constitutional minimum,’ without which a court” does not have jurisdiction to

decide the case on the merits. Id. at 574 (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992)). Thus, we turn to the question whether Watley has alleged

facts from which it can reasonably be inferred that he has standing.

      Federal Rule of Civil Procedure 12(b)(1) permits the dismissal of an action

for lack of subject-matter jurisdiction. “Constitutional standing, which is properly

tested under Rule 12(b)(1), may be challenged facially or factually.” Thorne v. Pep

Boys Manny Moe & Jack Inc., 980 F.3d 879, 885 (3d Cir. 2020). “A facial

challenge argues that the plaintiff’s factual allegations cannot meet the elements of

standing.” Id. In other words, a facial attack on subject-matter jurisdiction contests

the sufficiency of the pleadings. Papp v. Fore-Kast Sales Co., 842 F.3d 805, 811

(3d Cir. 2016). Here, because the defendants based their standing argument on the

allegations in Watley’s second amended complaint, we construe the defendants’

argument regarding standing as a facial attack.



                                           7
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 8 of 13




      When, as here, there is a facial attack, “we apply the same standard as on

review of a motion to dismiss under Rule 12(b)(6).” In re Horizon Healthcare

Servs. Inc. Data Breach Litig., 846 F.3d 625,633 (3d Cir. 2017). “Consequently,

we accept the Plaintiffs’ well-pleaded factual allegations as true and draw all

reasonable inferences from those allegations in the Plaintiffs’ favor.” Id. (footnote

omitted). “Nevertheless, ‘[t]hreadbare recitals of the elements of [standing],

supported by mere conclusory statements, do not suffice.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). “We disregard such legal conclusions.” Id.

“Thus, ‘[t]o survive a motion to dismiss [for lack of standing], a complaint must

contain sufficient factual matter,’ that would establish standing if accepted as true.”

Id. (quoting Iqbal, 556 U.S. at 678).

      Here, the defendants contend that Watley lacks standing to seek prospective

injunctive relief, which is the only relief that he seeks. They assert that Watley has

not alleged facts from which it can reasonably be inferred that he will suffer a

future injury.

      Article III of the Constitution limits the judicial power of the United States

to “cases” and “controversies.” U.S. Constitution, art. III, § 2. “This case-or-

controversy limitation, in turn, is crucial in ‘ensuring that the Federal Judiciary

respects the proper—and properly limited—role of the courts in a democratic



                                           8
        Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 9 of 13




society.’” Plains All Am. Pipeline L.P. v. Cook, 866 F.3d 534, 539 (3d Cir. 2017)

(quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)). “And courts

enforce it ‘through the several justiciability doctrines that cluster about Article III,’

including ‘standing, ripeness, mootness, the political-question doctrine, and the

prohibition on advisory opinions.’” Id. (quoting Toll Bros., Inc. v. Twp. of

Readington, 555 F.3d 131, 137 (3d Cir. 2009)).

      “One of the essential elements of a legal case or controversy is that the

plaintiff have standing to sue.” Trump v. Hawaii, 138 S. Ct. 2392, 2416 (2018).

“Standing requires more than just a ‘keen interest in the issue.’” Id. (quoting

Hollingsworth v. Perry, 570 U.S. 693, 700 (2013)). Rather, “[t]he plaintiff must

have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “The

plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing

these elements.” Id. And “[w]here, as here, a case is at the pleading stage, the

plaintiff must ‘clearly . . . allege facts demonstrating’ each element.” Id. (footnote

omitted) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

      Here, we are concerned with whether Watley has alleged an injury in fact,

“the ‘[f]irst and foremost’ of standing’s three elements.” Id. (quoting Steel Co. v.



                                            9
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 10 of 13




Citizens for Better Environment, 523 U.S. 83, 103 (1998)). “This element ‘is

intended to weed out claims that are nothing more than an ingenious academic

exercise in the conceivable.’” Schaller v. United States Soc. Security Adm., 844 F.

App’x 566, 571 (3d Cir. 2021) (quoting Thorne, 980 F.3d at 893). “To plead an

injury in fact, the party invoking federal jurisdiction must establish three sub-

elements: first, the invasion of a legally protected interest; second, that the injury is

both ‘concrete and particularized’; and third, that the injury is ‘actual or imminent,

not conjectural or hypothetical.’” Thorne, 980 F.3d at 885 (quoting Spokeo, 136 S.

Ct. at 1548). We focus here on the third sub-element—whether Watley has alleged

an injury that is actual or imminent as opposed to conjectural or hypothetical.

      Here, because the only relief that Watley seeks is prospective injunctive

relief, the fact that he was previously exposed to allegedly illegal conduct is not

sufficient to establish standing. See O’Shea v. Littleton, 414 U.S. 488, 495–96

(1974) (“Past exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief, however, if unaccompanied by any

continuing, present adverse effects.”). Rather, “[w]hen, as in this case, prospective

relief is sought, the plaintiff must show that he is ‘likely to suffer future injury’

from the defendant’s conduct.” McNair v. Synapse Grp. Inc., 672 F.3d 213, 223

(3d Cir. 2012) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)).



                                           10
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 11 of 13




      With regard to future injury, Watley alleges that he “has standing to bring

this suit since Watley I has ended and [he] must travel to Pennsylvania to pick up

his portion of the judgments within 60 days after the Commonwealth of

Pennsylvania issues the checks. (Watley v. Felsman, 16-2059, Doc. 134).” Doc. 36

¶ 2. But “[m]ere ‘allegations of possible future injury are not sufficient.’”

Schaller, 844 F. App’x at 571 (quoting Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409 (2013)). Rather, “the ‘threatened injury must be certainly impending to

constitute injury in fact.’” Thorne, 980 F.3d at 893 (quoting Clapper, 568 U.S. at

409). “And there must be at least a ‘substantial risk’ that the harm will occur.” Id.

(quoting Clapper, 568 U.S. at 414 n.5). “When an injury rests on a claimed desire

to travel somewhere, providing specific dates is crucial, as imminency would be

‘stretched beyond the breaking point when, as here, the plaintiff alleges only an

injury at some indefinite future time.’” Schaller, 844 F. App’x at 571 (quoting

Lujan, 504 U.S. at 564 n.2). Thus, “indefinite ‘some day intentions’” to travel are

not sufficient. Id. (quoting Lujan, 504 U.S. at 564).

      Assuming that Watley’s allegation that he must travel to Pennsylvania to

pick up part of the judgment in Watley v. Felsman within 60 days after the

Commonwealth issues checks is sufficiently specific to plead Watley’s intent to

enter Pennsylvania, we nevertheless conclude that Watley has not pleaded facts



                                          11
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 12 of 13




from which it can reasonably be inferred that he has standing. As we pointed out

in connection with our earlier decision regarding standing, in this case, to show an

imminent actual injury that is not conjectural or hypothetical requires more than an

intent to travel through Pennsylvania. Rather, for Section 6305 to come into play,

Watley would not only need to travel through Pennsylvania, but he would have to

be stopped for a traffic violation and arrested for that violation. That “highly

attenuated chain of possibilities,” Clapper, 568 U.S. at 410, is too speculative to

support standing. Further, the Supreme Court has “consistently refused to

‘conclude that the case-or-controversy requirement is satisfied by’ the possibility

that a party ‘will be prosecuted for violating valid . . . laws.’” United States v.

Sanchez-Gomez, 138 S. Ct. 1532, 1541 (2018) (quoting O’Shea, 414 U.S. at 497).

Instead, it is ‘“assume[d] that [litigants] will conduct their activities within the law

and so avoid prosecution and conviction as well as exposure to the challenged

course of conduct.’” Id. (quoting O’Shea, 414 U.S. at 497).

      In sum, Watley has failed to allege an actual injury. Thus, he has not shown

that he has standing. And without standing, this court lacks subject-matter

jurisdiction. Thus, we will dismiss Watley’s second amended complaint without

prejudice. Thorne, 980 F.3d at 896 (“Dismissal for lack of standing reflects a lack

of jurisdiction, so dismissal of Thorne’s amended complaint should have been



                                           12
       Case 1:20-cv-01146-SES Document 43 Filed 06/14/21 Page 13 of 13




without prejudice.”). Because we previously granted Watley leave to amend to

attempt to plead standing, but although he filed an amended complaint, he still has

not pleaded facts from which it can reasonably be inferred that he has standing,

further leave to amend would be futile.



IV. Summary.

      Because Watley lacks standing, this court lacks subject-matter jurisdiction.

Thus, we will grant the defendants’ motion to dismiss based on lack of standing.

An appropriate order will be issued.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge




                                          13
